DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 2/14/22, which has been entered.

   1.   ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. ' 609 (C), the applicant's submission of the Information Disclosure Statement, dated 2/14/22, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. ' 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

   2.   REJECTIONS NOT BASED ON PRIOR ART
     a.   DEFICIENCIES IN THE CLAIMED SUBJECT MATTER 
	Double Patenting   
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10831393. Although the claims at issue are not identical, they are not patentably distinct from each other.  For example, Claim 1 of the instant application would be anticipated and/or rendered obvious by claim 1 of the US Patent.  Claim 1 of the US Patent includes all the limitations of claim 1 of the instant application.  Thus, claim 1 of the instant application is not patentably distinct from claim 1 of the US Patent.   Claims 2-20 of the instant application is rejected under a similar rationale as claims 2-19 of the US Patent.  

   3.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pecone (US 20070033431 A1) in view of Kinoshita (US 20170060706 A1).  


With respect to claim 1, the Pecone reference teaches a memory system comprising: 
volatile memory; (see fig. 1, volatile cache memory 104)
non-volatile memory; (see fig. 1, non-volatile memory 108; and paragraph 43, where non-volatile memory 108 is used by the RAID controller 100 to backup, or flush, the contents of the volatile cache memory 104, particularly the posted-write data, in response to a loss of main power so that when main power returns the posted-write data may be restored from the non-volatile memory 108 to the volatile cache memory 104)
a set of control registers; (see fig. 3, where there are control and status registers) and 
a processing device (see fig. 1, memory controller 102) configured to perform operations comprising: 
saving data content, from the volatile memory, to the non-volatile memory based on a starting offset stored in the set of control registers and based on an amount of data content stored in the set of control registers; (paragraph 43, where non-volatile memory 108 is used by the RAID controller 100 to backup, or flush, the contents of the volatile cache memory 104, particularly the posted-write data, in response to a loss of main power so that when main power returns the posted-write data may be restored from the non-volatile memory 108 to the volatile cache memory 104; and paragraph 62, where NVB_ATA_START_ADDR1 Register 308 specifies the starting address in the non-volatile memory 108 of the first region of data that is the sink or source of a flush or restore operation)
receiving a signal from a host system; (paragraph 59, where NVB_FLUSH_CTRL Register 302 provides the CPU subsystem 112 the ability to initiate a flush operation similar to the ability of the power manager 132 to initiate a flush operation via the pwr_state signal 222, and provides the CPU subsystem 112 the ability to read the status of a flush operation similar to the ability of the power manager 132 to read the flush operation status via the flush_status signal 224)
in response to the signal from the host system: accessing, from the set of control registers, the starting offset and the amount of data content; (paragraph 62, where NVB_ATA_START_ADDR1 Register 308 specifies the starting address in the non-volatile memory 108 of the first region of data that is the sink or source of a flush or restore operation; and paragraph 63, where NVB_SIZE1 Register 312 specifies the total size, or length, of the first region of data that is to be copied by a flush or restore operation) and 
restoring the data content, from the non-volatile memory, to the volatile memory based on the accessed starting offset and the accessed amount of data content. (paragraph 62, where NVB_ATA_START_ADDR1 Register 308 specifies the starting address in the non-volatile memory 108 of the first region of data that is the sink or source of a flush or restore operation; and paragraph 63, where NVB_SIZE1 Register 312 specifies the total size, or length, of the first region of data that is to be copied by a flush or restore operation)
However, the Pecone reference does not explicitly teach that the volatile memory, non-volatile memory, the set of registers, and the processing device are comprised within a non-volatile dual in-line memory module; and the amount of data content specifying how much data to save, from a starting location of the volatile memory specified by the starting offset, to the non-volatile memory.
	The Kinoshita reference teaches it is conventional to have the volatile memory, non-volatile memory, the set of registers, and the processing device comprised within a non-volatile dual in-line memory module; (see fig. 1; and paragraph 37, where memory device 200 comprises a volatile memory 101, an SPD memory 102, an NVDIMM controller 103, a nonvolatile memory 104, a backup power source 105, a power loss detector 106, a management data nonvolatile memory 201 and the like) and the amount of data content specifying how much data to save, from a starting location of the volatile memory specified by the starting offset, to the non-volatile memory.  (paragraph 122, where NVDIMM controller 103 identifies a region (nonvolatile data memory address) of the nonvolatile memory 104 where the data of the application program of the application ID specified by the register command has been saved, based on the volatile data memory address data portion (DIMM address and offset) corresponding to the current index (Step S509); and paragraph 105, where host system 110 writes the offset (size) of the region of the volatile memory 101 (newly) allocated to the application program to be registered or restored (recovery) into the offset field 405 of the MMIO 103A) 
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Pecone reference to have wherein the volatile memory, non-volatile memory, the set of registers, and the processing device comprised within a non-volatile dual in-line memory module; and the amount of data content specifying how much data to save, from a starting location of the volatile memory specified by the starting offset, to the non-volatile memory, as taught by the Kinoshita reference.
The suggestion/motivation for doing so would have been to allow a memory device to save data of a volatile memory to a first nonvolatile memory in response to an event of power loss.  (Kinoshita, abstract)
Therefore it would have been obvious to combine the Pecone and Kinoshita references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of the Pecone and Kinoshita references teaches the non-volatile dual in-line memory module of claim 1, wherein the non-volatile dual in-line memory module is configured to store data contents in the non-volatile memory when the non-volatile dual in-line memory module is in a non-power off mode. (Pecone, paragraph 59, where NVB_FLUSH_CTRL Register 302 provides the CPU subsystem 112 the ability to initiate a flush operation similar to the ability of the power manager 132 to initiate a flush operation via the pwr_state signal 222, and provides the CPU subsystem 112 the ability to read the status of a flush operation similar to the ability of the power manager 132 to read the flush operation status via the flush_status signal 224)

With respect to claim 3, the combination of the Pecone and Kinoshita references teaches the non-volatile dual in-line memory module of claim 2, wherein in the non-power off mode, the non-volatile dual in-line memory module operates without detection of a power loss or imminent power loss. (Pecone, paragraph 59, where NVB_FLUSH_CTRL Register 302 provides the CPU subsystem 112 the ability to initiate a flush operation similar to the ability of the power manager 132 to initiate a flush operation via the pwr_state signal 222, and provides the CPU subsystem 112 the ability to read the status of a flush operation similar to the ability of the power manager 132 to read the flush operation status via the flush_status signal 224)

With respect to claim 4, the combination of the Pecone and Kinoshita references teaches the non-volatile dual in-line memory module of claim 1, wherein the non-volatile dual in-line memory module is configured to store data contents in the non-volatile memory upon power loss by the host system coupled to the non-volatile dual in-line memory module or a detection of power loss to the non-volatile dual in-line memory module. (Pecone, paragraph 59, where NVB_FLUSH_CTRL Register 302 provides the CPU subsystem 112 the ability to initiate a flush operation similar to the ability of the power manager 132 to initiate a flush operation via the pwr_state signal 222, and provides the CPU subsystem 112 the ability to read the status of a flush operation similar to the ability of the power manager 132 to read the flush operation status via the flush_status signal 224)

With respect to claim 5, the combination of the Pecone and Kinoshita references teaches the non-volatile dual in-line memory module of claim 4, wherein the non-volatile dual in-line memory module is configured to restore data contents to the volatile memory, from the non-volatile memory, upon restoration of power to the non-volatile dual in-line memory module. (Pecone, paragraph 43, where non-volatile memory 108 is used by the RAID controller 100 to backup, or flush, the contents of the volatile cache memory 104, particularly the posted-write data, in response to a loss of main power so that when main power returns the posted-write data may be restored from the non-volatile memory 108 to the volatile cache memory 104)

With respect to claim 6, the combination of the Pecone and Kinoshita references teaches the non-volatile dual in-line memory module of claim 1, wherein the set of control registers comprises a partial save length register and the non-volatile dual in-line memory module is configured to disable partial save and to back up the volatile memory when the partial save length register comprises a defined value to disable partial save.  (Pecone, paragraph 72, where NVB_CONFIG Register 334 enables the CPU subsystem 112 to configure aspects of a flush operation. In particular, the CPU subsystem 112 may enable the memory controller 102 to automatically perform a flush operation or may disable the memory controller 102 from automatically performing a flush operation)

With respect to claim 7, the combination of the Pecone and Kinoshita references teaches the non-volatile dual in-line memory module of claim 6, wherein the defined value to disable partial save is zero. (Pecone, see table 16; and paragraph 72, where AUTO_FLUSH_EN Enable bit for the Automatic Flush on power-down. 1 = enabled. 0 = disabled. If enabled, when an auto flush operation completes (success, fail or aborted), this bit will be cleared)

With respect to claim 8, the combination of the Pecone and Kinoshita references teaches the non-volatile dual in-line memory module of claim 1, wherein the saving of the data content to the non-volatile memory comprises generating an address mapping that maps a logical address of the data content to a physical location on the non-volatile memory.  (Pecone, paragraph 39, where the posted-write data as referred to herein may comprise metadata, which is used to refer to control information required to write the data to disk, including but not limited to, the logical block addresses and disk drive unit numbers to which the data must be written, and information specifying whether the data is part of a RAID array with a RAID level requiring redundant data to be generated based on the posted-write data that also must be written to disk)

	Claims 9-15 are the method implementation of claims 1-8, and rejected under a similar rationale as above, and further clarified for certain dependent claims below.
	
	With respect to claim 10, the combination of the Pecone and Kinoshita references teaches the method of claim 9, wherein the restoring the data content from the non-volatile memory to the volatile memory further based on internal routing data stored with the data content. (Pecone, paragraph 82, where the first region includes the posted-write user data and associated metadata, and the second region includes read-cached user data and associated metadata)

With respect to claim 11, the combination of the Pecone and Kinoshita references teaches the method of claim 9, wherein the accessing, from the set of control registers, the starting offset and the amount of data content comprises: accessing multiple control registers of the set of control registers to access multiple starting offsets, each starting offset being correlated to a different segment of data content saved on the non-volatile memory.  (Pecone, see fig. 3; and paragraphs 61-66, where there are multiple start addresses and size registers)

With respect to claim 12, the combination of the Pecone and Kinoshita references teaches the method of claim 9, wherein the accessing, from the set of control registers, the starting offset and the amount of data content comprises: accessing multiple control registers of the set of control registers to access multiple amounts of data content, each amount of data content being correlated to a different segment of data content saved on the non-volatile memory.  (Pecone, see fig. 3; and paragraphs 61-66, where there are multiple start addresses and size registers)

	Claims 16-20 are the non-transitory machine-readable storage medium implementation of claims 1-8 and 9-15, and rejected under a similar rationale as above.  



   3. ARGUMENTS CONCERNING NON-PRIOR ART REJECTIONS/OBJECTIONS
Double Patenting
	Applicant's arguments (see page 7 of the remarks) with respect to claims 1-20 have been noted.  The Examiner notes the double patenting rejection is maintained for the reasons noted above. 

   4.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's arguments (see pages 7-10 of the remarks) and amendments with respect to claims 1-20 have been considered and are persuasive.  The Examiner notes the inclusion of the Kinoshita reference to teach the added limitations of a ‘non-volatile dual in-line memory module’ and ‘the amount of data content specifying how much data to save, from a starting location of the volatile memory specified by the starting offset, to the non-volatile memory’ as shown in the rejections above.  Thus, the Examiner contends that the combination of the Pecone and Kinoshita references teaches the claimed invention as broadly and instantly claimed.  

   5.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
        a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-20 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137